C>\DOO`~JO`\U¥-ILL»J{\)»-*

NNNI\J[\)NI\)[\)'_"-*P-“MM»->MF-*)-‘H
\.IO\U\-l>~l..)-)[\)v--*O\DOO\]O\U\-l>~bil‘d\-‘

28

chcs FLETCHEE< 8:

MACK LLP

ATTORNF.YS AT LAW

SAN D:F.L‘,D

Peter S. D_oodi/, Bar No. 127653
doody@hl gs aw.com

J<)Seph . _ agan, Bar No. 306534
ka an h1 SlaW.com

HI%}G] L CHER & MACK LLP
401 West "A" S_treet_, Suite 2600
San Diego, Cahfornla 92101~7913

Teiephone: 619.236.1551
Facsimile: 619.696.1410

R. Clay _Hobiit, Esq. (Pro Hac Vice)
choh}it a.`)hdr-Iaw.coiiz'a

LI , D IN , RALLS, HERNANDEZ &
HUDLOW, LLP
2000 Frost Bank Piaza, 802 N. Carancahua
Cc)rpus Christi, Texas 78401
Telephone: 361.888.9392

  
   

Attome S for Defendant
OMI\H A COSTA RESORT & SPA, LLC.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

HADLEY DER[ 1 Y_ VER, by and CASE NO. 3 : 17-CV-00516-H-AGS
thr()_ugh her Guardlan ad Litam,

Christoprher DeRu ver; MEMORANDUM OF

CHRIS OPHER ER{ 1 Y VER; CONTENTIONS OF FACT AN])

ROBYN DERU Y VER' NATHANIEL LAW
DERU_YVER, by and through his
Guardiari Ad them, Christopher
DeRu Ver' and ZACHARY

DER _ 13R,_hy and through his Judge: Hon. Marilyn L. Huff
Guardian ad them, Christophar Magistl‘ate: H<)n. A.G. Schopier
DeRuyer, Fiied: February 2, 2017

Removed: March 15, 2017
Plaintiffs,

v.
OMNI L_A COSTA RESORT & SPA,
LLC, a hmited liability company; DOE

1 FNU LNU, an individuai; and DOES
1 through 50,

Defendants.

 

 

 

 

3832771.1 CASE NO. 3:17-CV-00516-H-AGS

 

\OOO\]O\Lf\-llb)[\)a_-

l`\)l\)[\)N[\.)N{\JN>-¢i-¢r-¢W>-l»-a»-\\-\M»-*
‘-lO\\./'l~l>-WE\)\-‘O\OOO-~JO\U`\-ILLJJ[\)*_‘CD

28

HlCCS FJ_.ETCHER &
MACK LLP
ArrosNEvs Ar bow
SAN Di£co

 

 

 

I.

INTRODUCTION
Pursuant to Local Rule 16. 1 (i`)(2)(3) the following is Defendant Omni La

Costa Resort's (hereinafter "Ol\/[NI LA COSTA") Memorandum of Contentions of
Fact and Law Which contains a concise statement of the material facts and
applicable points of laW.

II.

STATEMENT OF FACTS
This coffee-spill incident occurred on Saturday morning, l\/lay 28, 2016 at

approximately 9:00 a.rn. at the Bistro 65 Restaurant located at the Omni La Costa
Resort in Carlsbad, Calit`ornia. Plaintifi`s, the DeRuyver family, consisting of two
adults and three children arrived for breakfast at Bistro 65. Accompanying the
family Was their 22-year-old nanny, l\/ls. Brittany Russ.

The family and l\/Is. Russ Were escorted by a Bistro 65 host to the outdoor
patio area of the restaurant and seated at a rectangular table. A Wooden high chair
Was brought out and placed at the east end of the table to accommodate lO-month-
old Hadley DeRuyVer. Either the father, Christopher DeRuyVer or the nanny, Ms.
Russ, placed Hadley in the high chair. At their respective depositions, Mr.
DeRuyver stated he Was the one Who placed Hadley in the highchair, While l\/ls.
Russ testified she placed Hadley in the highchair. l\/ir. DeRuyver testified he
buckled Hadley into the highchair. Ms. Russ could not recall Whether she bucl<;led
in Hadley, but later in her deposition testified Hadley Was not bucl<led in.

After Hadley Was seated in her high chair at the end of the table, Ms. Russ
took a seat directly to the right of Hadley. To the immediate right of Ms. Russ Was
Zachery DeRuy\/er Who Was three years old at the time. Across the table from
Zachery Was his five-year older brother, Nathanial.

The DeRuyver family brought With them to the restaurant a large stroller for

transporting Hadley and her various infant items. Her mother, Robyn DeRuyver,

3332771.1 2 CASE NO. 3:17~CV-00516-H-AGS

 

\Om"'--]O'\U`|_]b~b.)[\),_a

[\)l\)[\)[\.)[\)l\}[\.)[\)r--l)-ls_->-d>-*»_l>_~»_-»_l>-J
\JO\M-LW[\)MCD\OOO*~}O\U-l>-Wi\)*-‘C>

28

HIGCS FLF.TCHER &
MACK LL,P
ATrolzNE\'s AT LAw
SAN D\Esn

 

 

removed a plastic placemat from the stroller. Because the placemat still had some
food debris on it from the night before, l\/ls. DeRuyver decided to go to the Wornen's
restroom to Wash off the placemat. Ms. DeRuyver Wall<ed from the patio, and
through the interior of Bistro 65 to the Women's restroom located in the lobby.
l\/leanwhile, l\/lr. DeRuyver pushed the large stroller to the perimeter of the patio, so
it Would be out of the vvay.

A Bistro 65 Waiter, Carlos Robles, arrived at the table and inquired of l\/Is.
Russ Whether anyone at the table Would like coffee. l\/Is. Russ ordered coffee for
herself and directed Mr. Robles to pour a cup of coffee at the setting directly across
from Ms. Russ, and to the left of Hadley vvhere the mother vvould be sitting, and a
cup of coffee at the head of the table (West end) Where the father Would be sitting
l\/[s. Russ also ordered vvaters for the entire table.

Mr. Robles poured the three cups of coffee at the place settings and inquired
of Ms. Russ if she Would like him to leave the coffee pot at the table. l\/ls. Russ
instructed Mr. Robles to leave the pot at the table. Mr. Robles then placed the pot
near the center of the table and directly in front of Ms. Russ. Mr. Robles then left
the table to go to the kitchen beverage area to obtain ice-Waters for the table.

This coffee pot is a stainless-steel Spring Delta USA 34-ounce server. lt has
a thumb-latch lid. When opened, the diameter of this coffee pot is one and a half
inches vvide.

Sornetime after l\/[r. Robles left the table, and before the parents returned, a
coffee spill incident occurred Whereby Hadley sustained coffee burns_to her left
fingers, torso and bilateral upper thighs. The "dipping injury" burn pattern photos
of Hadley's left fingers prove that Hadley placed her left hand into a coffee mug.
Coffee then spilled onto Hadley‘s torso and bi-lateral upper thighs.

Plaintiffs contend the coffee pot Was placed too closely to Hadley and she
grabbed the coffee pot and pulled it onto herself Plaintiffs further allege the coffee
pot should have had a "screvv top" lid, and not a thumb latch hid.

8832771.1 3 CASE NO. 3117-CV~005 ié-H-AGS

 

\DOO‘-~]O\Lh-l>~»b-)N>-*

l\Jl\)l\Jl\)l\)[\)l\J[\Jb-¢»--*»-ai-\>-»_\)_‘»_~r--l>_-
`JO\U&WNW@\DOO\JO\MLWNP”*O

28

chc;s FLETCHER &
M»\CK LLP
ATT()RNEYS AT LAW
SAN Du~'.<'.o

 

 

Defendant's food and beverage expert, Jarnes Myers, Will testify at trial this
same coffee pot is used by many hotel organizations throughout the United States
including the Hilton Hotel chain. This pot has a double insulted stainless~steel
liner, and a vvide bottom triangular base Which provides stability. Each of these
Spring USA Delta coffee pots retails for approximately $60.00. The food and
beverage executive team at Omni La Costa tested this coffee server prior to being
purchasedl All tests prove that the Spring USA Delta beverage server Was the best
available purchase option and it is frequently used in the hotel restaurant industry.

lt is anticipated at trial plaintiffs Will contend Omni La costa should have
used a coffee pot With a screw-in lid. However, as Will be explained by l\/lr. Myers,
based on his vast industry experience beverage servers With push~button or screvv"in
tops present operating challenges for dining guests One guest vvill adjust the top
and pour his/her cup of coffee A subsequent guest Will then pick up the same pot
not knowing that the lid had already been adjusted for pouring and proceed to
unscrevv it again. This often results in a large volume of coffee over»pouring into
the cup.

lt is expected at trial plaintiff Will argue, by innuendo or otherwise, the coffee
vvas brewed and served at an excessive temperature Omni La Costa has retained a
coffee expert, Daniei Cox. l\/ir. Cox tested the brewing of the coffee brewing
machine at Bistro 65 and has determined it is Well Within the coffee brewing

industry standards between 195 to 205 degrees Farenheit.

III.
CONTENTIONS OF FACT AND LAW

A. There Was no negligent conduct on the part of the Omni La Costa

Negligence is the failure to use reasonable care to prevent harm to oneself or
to others (Tucker v. Lombardo (1956) 47 Cal. 2d. 457, 464). Here, as the facts
Will prove at trial, there Was no negligent conduct by Omni La Costa Resort or its

employees The server, Carlos Robles, is a career Waiter at Bistro 65 Who has over

ssnvn.i 4 CAsE No. 3;17-Cv~00516-H-AGS

 

@OO-_`|C\U'l-i>~b~l[\.}~‘

[\J{\)[\)[\-)I\-)[\)[\-)l\.}>-r-l)-\)-\)-Aa-a>_a>_ai_ap_a
`\-lO\Lh-LL)~)[\)P'""O\DOO`-JO\m-F>LJ~)N*_*C>

28

chcs FLETCHER &
MACK LLP
ATTORNE\':\' A'r L»\w
SAN DEF,:::J

 

 

nine years of experience Mr. Robies was directed and instructed by the nanny, l\/ls.
Russ, to pour three cups of coffee for the table and to leave the pot at the table.
After l\/lr. Robles left the table, the supervision of the children Was the
responsibility of the nanny, l\/Is. Russ. Ms. Russ had traveled from Michigan with
the family for the sole purpose of overseeing the care of the children
B. Comparative Fault of Ms. Russ, and Parents

Omni has asserted contributory negligence and timely brought a third-party
complaint against Ms. Russ based on principles of equitable indemnity The
evidence and facts at trial will prove if there was any negligent conduct it was on
the part of l\/ls. Russ, not Omni La Costa. (Lz' v. Yellow Cab Cc). (1975) 13 Cal. 3d
804, 808. Ms. Russ was the only adult at the table when the incident occurred The
jury Will find some degree of comparative fault against Mr. and l\/lrs. DeRuyver for
putting l\/ls. Russ in the position of control of their children.
C. California Civil Code §1431.2 (Proposition 51) Applies to this Case.

Pursuant to Civil Code § 1431.2, in any action for personal injury, based on
principles of comparative fault, the liability of each defendant for non-economic
damages shall be several only and shall not be joint. Each defendant shall be liable
only for the amount of non-economic damages allocated to that defendant in direct
proportion to that defendant's percentage of fault, and a separate judgment shall be
rendered against that defendant for that amount. (Civii Code § 1431.2; Evangelaros
v. Superior Cow'r (1988) 44 Cal. 3d. 1188).
D. Negligent Inf]iction of Emotional Distress

Mr. and l\/lrs. DeRuyver and Nathaniel and Zachery DeRuyver all claim
negligent infliction of emotional distress against Omni. However, to prevail on this
cause of action, plaintiffs must prove:

l. Negligence;

2. The bystander plaintiff witnessed the injury producing event;

3. The bystander plaintiff was then aware the event was causing inj ury;

8332771.1 5 CASE NO. 3:17-CV-00516-I-I-AGS

 

\O 00 \~] O\ U’l'-I> LJ~J [\) *-~\

l\-)l\)l\)[\.)l\)l\)[\)l\)r-l)_-v-l>_»)-~>-dr-¢>_¢>_l)-*
`\IO\LJT-DL)J[\J*_‘O\DOO`-]O\M»LL)JI\JP'_‘@

28

HIGGS FL[£`!`CHER 51

MACK LLP

ATmsNE\'s AT LAW

SAN Dlsco

 

 

 

and

4. The bystander plaintiff suffered serious emotional distress
(Dillorz v. Legg (1968) 68 Cal.2d 728; Thing v. Lachusa (1989) 48 Cal. 3d 644).

Here, Ms. DeRuyver was in the restroom at the time of the incident, and l\/lr.
DeRuyver was away from the table tending to the stroller. Neither parent witnessed
the injury producing event 'fhus, neither parent can recover under this cause of
action pursuant to the case of 171ng v. Lachusa.

Further, an element of this claims requires "serious emotional distress.“ No
one in the family has received any professional mental health counseling stemming
from this incident which occurred over 2‘/2 years ago.

E. Plaintiff can only Recover "As-Paid" Medical Specials

Hadley DeRuyver was transported by ambulance from the Omni La Costa
Resort to UCSD where she was admitted and treated. After several days, Hadley
flew home with her parents to Ann Arbor, Michigan where she was admitted at
University of l\/lichigan l\/ledical Center ("Ul\/IMC"). At UNll\/IC she received skin
grafting, and months later several laser treatments Her primary surgeon was Dr.
Levi. All of Hadley's medical care has been paid by her health insurer, Blue Cross.
There are two sets of medical bills in this case, the much higher "as-billed“ medical
invoices submitted by the two hospitals and medical providers, and the lesser "as-
paid" medical bills paid at a discounted rate by Blue~Cross. Pursuant to the
California Supreme Court case of Howell v. Hamilron Mears (2011) 52 cal. 4“‘ 541,
plaintiff is only permitted to present before the jury, and seek recovery for the "as~
paid" medical specials.

IV.
EXPERT TESTIMONY ON BEHALF OF OMNI

1. Dan Cox

l\/lr. Cox is the president of Coffee Enterprises and has been working as a

professional in the coffee industry since 1981. He has experience in the coffee

8832'."71.1 6 CASE NO. 3;l7-CV-00516-H-AGS

 

\DOO‘--]O\Kl`l-\i~\-Wl\))--¢

NN[\)[\)l\-)l\-)l\)l\)>-*»-\)_~»_i»-¢>~¢>-¢r-»-a)_\
`JO\U\~W~L#J[\)>”‘O©OO\-l@\fi-LWN**‘C

28

chcs FLa'rCHas sr
MACI< LLP
ATTcRers A'r LAw
SAN Dlrco

 

 

 

manufacturing and brewing process He is an author of a book on hot beverage and
risk management

l\/lr. Cox will testify regarding coffee brewing industry standards and his
testing of the brewing equipment and serving temperature at Bistro 65 Restaurant.
Mr. Cox will opine the brewing and serving temperatures were all within industry
standards

2. J im Myers

Mr. l\/lyers is a food and beverage industry expert l\/lr. Myers for over 30
years has worked in food and beverage management for hotels ln the past he
worked as the Senior Corporate Director Food and Beverage Operations for 350
national owned and operated Hilton properties

Mr. Myers is a Certified Food and Beverage Executive (CFBE) by way of the
American Hotel Motel and Lodging Association. Mr. Myers will offer industry
opinion testimony regarding the sourcing, and function of the Spring USA Delta
coffee server used at the Bistro 65 Restaurant as well as the operational policies and
procedures of the Bistro 65 Restaurant.

3. Nicole Bernal, M.D.

Dr. Bernal attended medical school at the Case Western Reserve University
School of Medicine in Cleveland, Ohio. She completed surgical critical care
clinical fellowships at Children's Hospital of Wisconsin, as well as burn surgery
clinical fellowship at the University of iowa Hospitals and clinics She is currently
Associate Clinical Professor of Surgery at University of California, Irvine Medical
Center in the Division of Trauma Burns, Critical Care and Acute Care Surgery.

Dr. Bernal conducted an independent medical examination of Hadley
DeRuyver on l\/iarch 28, 2018. Dr. Bernal has also reviewed all the medical records
and medical photos Dr. Bernal will opine on the nature and extent of injuries
sustained by Hadley, and will opine on future medical care. Dr. Bernal will also

testify regarding the burn patterns, and specifically will educate the jury regarding

8832771.1 7 CASE NO. 3317-CV-00516-H-AGS

 

\DOO\}O\U`l-l§-DJ[\)>-¢

NN[\-)l\-)i\)[\)l\-)l\)*"“l_"_*>_*v_*>_&h~*»_l)_~»_i
-JCDLAJ>~W!\)>-*©\DOO-JO\Lh-llwt\)>-*O

28

Hiccs FLErCHr.R &
MACK LLP
AT'i'ORNEYS .*'\T L,A\\l'
SAN Du=.uo

 

 

 

the "dipping injury" burn pattern to Hadley's left fingers

4. Mark Gomez, Ph.D.

Dr. Gomez is a biomechanic expert and specializes in the field of injury
biomechanics. He has his Ph.D. in Applied Mechanics with a specialization in
Biomechanics from the University of California, San Diego. Dr. Gomez is an
assistant clinical professor of orthopedics at University of California, San Diego,
School of l\/Iedicine.

Dr. Gomez will testify from a biomechanical perspective regarding the burn
patterns to Hadley. He will also testify regarding testing and measurements he has
conducted on exemplar coffee pots and coffee mugs as well as a site inspection and
measurements of the subject table, highchair and chairs at Bistro 65. Dr. Gomez
will testify that the "dipping injury" burn pattern to Hadley‘s left fingers were
caused by reaching into a mug of hot coffee, and not a coffee pot. Dr. GomeZ will
also testify that the burn injuries to Hadley's torso and bilateral upper thighs are
consistent with a mug of coffee spilling towards her.

S. Tami Rockhold, R.N., B.S.N.

Ms. Rocl<holt is a Registered Nurse and a medical billing auditor for major
health insurers Ms. Rockholt is the founder of Health Cost l\/lanagement, LLC.
l\/ls. Rockholt is medical billing expert.

In this case, l\/ls Rockholt will rebut the testimony of plaintiffs medical
billing and cost expert, Victoria Morgan of Abacus Analytics. l\ds. Rockholt will
offer opinion testimony regarding the reasonable value, based on medical
community billing standards, of future medical care for Hadley.

6. Robert Taylor, CPA/ABY

l\/lr. Taylor is a forensic economist. He is a Certified Public Accountant and
holds a l\/laster of Business Administration degree with emphasis in finance from
San Diego State University.

l\/lr. Taylor will place in present value the alleged costs of future medical care

8332771.1 8 CAsE No. 3:17-cv-00516-i~1~AGs

 

\OOO~\]O\U`|_LL)JI\)l-¢

l`\)l\-)l\)l\)l\)l\)l\)l\)>-*r_‘»-d»--)->-)_~>-¢>-*)-
qo\w.h.ww~c©m\io\m.\>ww,_@

28

chcs FLI;TCHER &
MAC»< LLP
Arrolzwsvs AT t.Aw
SnN Drl=,c.o

 

 

to Hadley. l\/Ir. Taylor will also rebut the testimony of plaintiffs forensic
economist, Heather Xitco.
V.
JURY TRIAL
Defendant timely requested a trial by jury in this matter.
VI.
ABANDONED iSSUES

Defendant does not believe that any issues or defenses raised by the
pleadings have been abandoned
VII.
EXHIBIT LIST
Defendant’s exhibit list is attached hereto as Exhibit A.
VIII.
WITNESS LIST

Defendants witness list is attached hereto as Exhibit B.

DATED: December 17, 2018 HlGGS FLETCHER & MACK LLP
JOSEPH J. KAGAN

By:/s/ Peter S. Doody
PETER S. DOODY
Attorne s for Defendant
I(?Il:/lcl:\ll A COSTA RESORT & SPA,

 

8332771.1 9 CASE NO. 3:17~CV-00516-H-AGS

 

